                Case 8:21-bk-02588-CPM             Doc 76      Filed 06/11/21       Page 1 of 2




                                             ORDERED.
         Dated: June 11, 2021




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION
                                       www.flmb.uscourts.gov

In re:
                                                                      Case No.: 8:21-bk-02588-CPM
WORK CAT FLORIDA, LLC f/k/a
WORK CAT TRANS GULF, LLC,                                             Chapter 11

           Debtor.
                                                     /

           ORDER GRANTING DEBTOR'S EMERGENCY MOTION TO APPROVE
           SALE OF POST-PETITION RECEIVABLES TO OTI ENTERPRISE, INC.

           THIS MATTER came before the Court for hearing, on an emergency basis, on June 8, 2021

at 1:30 P.M. (the “Hearing”) upon the Debtor’s Emergency Motion to Approve Sale of Post-Petition

Receivables to OTI Enterprise, Inc. [ECF No. 65] (the “Motion”).1 The Court, having reviewed

the Motion, having heard argument of counsel to the parties, having found that good and sufficient

cause exists in support of the relief granted herein, having found that such relief is in the best

interest of the Debtor, its creditors and all other parties in interest, it is hereby:

           ORDERED as follows:

           1.      The Motion is GRANTED.

           2.      The Debtor is authorized to sell the Landstar Receivables to OTI post-petition as


1
    All capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Motion.
              Case 8:21-bk-02588-CPM        Doc 76     Filed 06/11/21     Page 2 of 2




described in the Motion, and consistent with the due process requirements of Section 363 of the

Bankruptcy Code.

         3.     The Court’s oral ruling was effective upon rendition at the Hearing, and the terms

and conditions of this order shall likewise be immediately effective and enforceable upon its entry,

notwithstanding any applicability of Bankruptcy Rule 6004(h).

         4.     This Court has and will retain jurisdiction to enforce this Order according to its

terms.

                                               ***

Eric D. Jacobs, Esq. is directed to serve a copy of this order on interested parties who do not
receive service by CM/ECF and file a proof of service within 3 days of entry of the order.
